t c memo united_states tax_court raghvendra singh and kiran rawat petitioners v commissioner of internal revenue respondent docket no filed date raghvendra singh and kiran rawat pro sese kimberly a trujillo for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies in and accuracy- related penalties under sec_6662 a on petitioners’ federal_income_tax tax as follows 1all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure year the issues for decision are deficiency dollar_figure big_number accuracy-related_penalty under sec_6662 dollar_figure dollar_figure are petitioners entitled for their taxable_year sec_2013 and sec_2014 to claimed itemized_deductions totaling dollar_figure and dollar_figure respectively we hold that they are not did petitioner raghvendra singh engage during and in a claimed business activity thereby entitling petitioners for their taxable_year sec_2013 and sec_2014 to losses from that claimed business activity of dollar_figure and dollar_figure respectively we hold that he did not are petitioners entitled for their taxable_year sec_2013 and sec_2014 to certain alleged losses that they did not claim in their tax returns for those years we hold that they are not are petitioners liable for their taxable_year sec_2013 and sec_2014 for accuracy- related penalties under sec_6662 we hold that they are findings_of_fact some of the facts have been stipulated and are so found petitioners resided in california at the time they filed the petition petitioners filed form_1040 u s individual_income_tax_return return for each of their taxable_year sec_2013 return and return in each of those returns petitioners did not show a home address but instead showed a post office box in california in their return petitioners showed total income of dollar_figure consisting of wages of dollar_figure taxable interest of dollar_figure a state tax_refund of dollar_figure a business loss of dollar_figure taxable pensions and annuities of dollar_figure income of dollar_figure from schedule e supplemental income and loss schedule e and tax- able social_security_benefits of dollar_figure petitioners included schedule a itemized_deductions schedule a as part of their return schedule a in that schedule they claimed total item- ized deductions of dollar_figure consisting of state income taxes of dollar_figure real_estate_taxes of dollar_figure and home mortgage interest and points of dollar_figure petitioners included schedule c profit or loss from business schedule c as part of their return schedule c with respect to a claimed busi- ness of petitioner raghvendra singh mr singh that was described in that sched- ule as rental and leasing in their schedule c petitioners reported gross_receipts or sales of dollar_figure claimed cost_of_goods_sold of dollar_figure reported gross income of -dollar_figure and claimed total expenses of dollar_figure claimed schedule c expenses and a loss of dollar_figure the claimed schedule c expenses consisted of the following expense advertising commissions fees insurance other than health legal professional office expense vehicles machinery equipment other business property repairs maintenance supplies taxes licenses travel meals entertainment utilities amount dollar_figure big_number big_number big_number big_number big_number big_number in their return petitioners showed total income of dollar_figure consisting of wages of dollar_figure a state tax_refund of dollar_figure a business loss of dollar_figure pensions and annuities of dollar_figure schedule e income of dollar_figure and taxable social_security_benefits of zero petitioners included schedule a as part of their return schedule a in that schedule they claimed total itemized_deductions of dollar_figure consisting of state income taxes of dollar_figure real_estate_taxes of dollar_figure and home mortgage interest and points of dollar_figure petitioners included schedule c as part of their return schedule c with respect to a claimed business of mr singh that was described in that schedule as business_acquisitions in their schedule c petitioners report- ed gross_receipts or sales of dollar_figure claimed cost_of_goods_sold of dollar_figure reported gross_income of -dollar_figure and claimed total expenses of dollar_figure claimed schedule c expenses and a loss of dollar_figure the claimed schedule c ex- penses consisted of the following expense advertising car truck commissions fees contract labor insurance other than health legal professional office expense vehicles machinery equipment other business property repairs maintenance supplies taxes licenses travel meals entertainment utilities amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number respondent issued a notice_of_deficiency notice to petitioners for their taxable_year sec_2013 and sec_2014 the years at issue in that notice respondent deter- mined to disallow the respective itemized_deductions claimed in petitioners’ schedule a and their schedule a in the notice respondent also determined to decrease the total respective amounts of gross_receipts or sales that petitioners reported and to disallow the total respective amounts of cost_of_goods_sold expenses and losses claimed in their schedule c and their schedule c respondent also determined in the notice that petitioners are liable for their taxable_year sec_2013 and sec_2014 for accuracy-related_penalties under sec_6662 opinion petitioners bear the burden of establishing that the determinations in the notice are erroneous they also bear the burden of establishing their entitlement for the years at issue to certain losses that they did not claim in their return and their return see rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioners bear the burden of proving entitlement to any deduction claimed see 503_us_79 the code and the regulations thereunder required petitioners to maintain records sufficient to establish the amount of any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs we begin by summarizing our evaluation of the evidence proffered at the trial in this case we address first the testimony of mr singh the only witness at that trial we found his testimony to be not credible uncorroborated self- serving and or conclusory in certain material respects we are unwilling to and we shall not rely on mr singh’s testimony to establish petitioners’ position with respect to each of the issues presented see eg 87_tc_74 petitioners proffered certain documentary_evidence at trial in support of petitioners’ respective positions with respect to certain issues we sustained respondent’s objections to virtually all of those documents because they did not pertain to the years at issue we allowed into evidence inter alia two forms mortgage interest statement form pertaining to which bank of america n a had issued to mr singh and which showed that he had paid to that 2mr singh claimed during his testimony that he had records that support petitioners’ respective positions with respect to the issues presented alleged records but that those alleged records were not available to petitioners he gave different reasons as to why those alleged records were not available first mr singh claimed that the alleged records were lost because his accountant died in he then claimed that the alleged records were seized by the local county in which they lived in california finally mr singh testified that the alleged records were destroyed in a fire as we observed previously we found mr singh’s testi- mony inter alia not to be credible in certain material respects moreover even if we had believed mr singh’s testimony about the alleged records we nonetheless would not have sustained on the record before us petitioners’ position with respect to any of the issues presented institution during that year mortgage interest of dollar_figure and dollar_figure respectively forms we turn now to the issues presented the first issue that we will consider is whether petitioners are entitled for the years at issue to the respective itemized_deductions claimed in their schedule a and their schedule a petition- ers presented no evidence on which we are willing to rely that establishes their position with respect to that issue with respect to the forms we gen- erally will rely on that type of evidence to show that a taxpayer paid the amount of mortgage interest specified in form_1098 however we are not willing to rely on the forms here that is because inter alia petitioners’ home ad- dress is not shown in their return and their return the record does not establish the property or properties to which those forms pertain the record does not establish that mr singh or petitioners owned the property or properties to which those forms pertain the record does not establish whether the prop- erty or properties to which those forms pertain constituted during the primary residence the secondary residence or an investment_property of mr singh or petitioners based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that for the years at issue they are entitled to the respective itemized_deductions claimed in their schedule a and their schedule a we consider next whether petitioners are entitled for the years at issue to the respective losses claimed in their schedule c and their schedule c petitioners presented no reliable evidence that establishes that mr singh was engaged during the years at issue in the respective businesses in which they claim he was involved during those years as reflected in those respective schedules based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that for the years at issue they are entitled to the respective losses claimed in their schedule c and their schedule c the third issue we address is an affirmative issue that petitioners raised at trial and on brief as we understand petitioners’ position they are claiming that they are entitled to certain losses for the years at issue that relate to losses that they contend they incurred in prior years other losses petitioners presented no 3even if we had found that mr singh was engaged during the years at issue in the respective businesses in which petitioners claim he was involved during those years as reflected in their schedule c and their schedule c we would find on the record before us that petitioners have failed to carry their burden of establishing their entitlement to the respective gross_receipts reported and the respective total_amounts of cost_of_goods_sold expenses and losses claimed in those schedules reliable evidence that establishes that they are entitled for the years at issue to certain other losses based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that for the years at issue they are entitled to certain other losses we turn to the remaining issue presented under sec_6662 sec_6662 imposes an accuracy-related_penalty of percent on the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpay- ment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 or a substantial_understatement of tax sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the cir- cumstances see 963_f2d_907 6th cir aff’g tcmemo_1991_179 91_tc_686 aff’d 893_f2d_656 4th cir the term negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disre- gard includes any careless reckless or intentional disregard sec_6662 for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the return sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown in the tax_return for that year or dollar_figure sec_6662 the accuracy-related_penalty does not apply to any portion of an underpay- ment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on all the pertinent facts and circumstances including the taxpayer’s efforts to assess the taxpayer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1 b income_tax regs respondent bears the burden of production with respect to the accuracy- related penalties under sec_6662 that respondent determined in the notice see sec_7491 116_tc_438 to satisfy respondent’s burden of production under sec_7491 respondent must produce evidence showing inter alia that respondent’s representatives complied with sec_6751 see graev v commissioner t c ___ date supplementing and overruling in part 147_tc_460 to satisfy respondent’s burden of production respondent must come for- ward with sufficient evidence indicating that it is appropriate to impose the penalty higbee v commissioner t c pincite although respondent bears the burden of production with respect to the penalty under sec_6662 respondent need not introduce evidence regarding reasonable_cause or similar provisions the taxpayer bears the burden_of_proof with regard to those issues higbee v commissioner t c pincite on the record before us we find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the accuracy-related_penalties under sec_6662 4for example the record contains a so-called penalty-approval form that we find shows that respondent’s representatives complied with sec_6751 in addition petitioners failed to substantiate properly their entitlement to the respective total itemized_deductions claimed in their schedule a and their schedule a and the respective losses claimed in their schedule c and their schedule c see sec_1_6662-3 income_tax regs furthermore we have sustained all of respondent’s determinations in the notice consequently there is a substantial_understatement of tax under sec_6662 and a continued on the record before us we find that petitioners have failed to carry their burden of establishing that there was reasonable_cause for and that they acted in good_faith with respect to the underpayment for each of the years at issue based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are not liable for the years at issue for accuracy-related_penalties under sec_6662 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent continued for each of the years at issue
